Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 1 of 9




                                          20cr10329
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 2 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 3 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 4 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 5 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 6 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 7 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 8 of 9
Case 1:20-cr-10329-NMG Document 1 Filed 12/16/20 Page 9 of 9




                    16
